DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims 1-23 are canceled.



Allowable Subject Matter
Claims 24-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for obscuring portions of multimedia content.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards obscuring portions of multimedia content by presenting, to a first user, a first incentive to fine-tune the machine learning computer vision algorithm by identifying content within the portion of the frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile, wherein the first incentive comprises a variable number of points allocated to the first user as a reward based upon the type of content within the portion of the frame being identified by the user that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile.
The closest prior art, Harmon et al. (US 2016/0037217) and Panattoni et al. (US 2018/0341877) are related systems.  The Harmon system teaches a curation engine that allocates rewards to curators for the different functions they perform curating the video tagging and filter (see para. 0046, 0099, 0103). The Panattoni system teaches using a machine learning computer vision algorithm configured to be fine-tuned via human curation, to detect content within a portion of a frame that corresponds to at least one of the objectionable content types (see para. 0027, 0076), and rewarding points to users that provide reaction feedback (see para. 0033).

However, Harmon and Panattoni fail to address: 
“present, to a first user, a first incentive to fine-tune the machine learning computer vision algorithm by identifying content within the portion of the frame that corresponds to at least one of the objectionable content types as determined by the obscuring preferences of the first viewer profile, 

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663